Citation Nr: 0726025	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-43 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for trigeminal 
neuralgia with headache and facial pain, claimed as due to 
exposure to herbicides.

2.  Entitlement to service connection for sebaceous cyst, 
claimed as due to exposure to herbicides.

3.  Entitlement to service connection for benign prostatic 
hypertrophy with acute prostatitis, claimed as due to 
exposure to herbicides.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1968 to January 1970 and from November 1990 to 
April 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO) which denied the veteran's claims 
of entitlement to service connection for trigeminal neuralgia 
with headache and facial pain, sebaceous cyst and benign 
prostatic hypertrophy with prostatitis, all claimed as 
secondary to herbicide exposure.  The veteran filed a notice 
of disagreement in regards to the March 2004 rating decision.  
He requested a hearing with a decision review officer (DRO).  
The DRO conducted a hearing with the veteran in June 2004, a 
transcript of which is in the veteran's claims folder.  The 
DRO then conducted a de novo review of the claims and 
confirmed the RO's findings in a September 2004 statement of 
the case (SOC).  The appeal was perfected with the submission 
of the veteran's substantive appeal (VA Form 9) in November 
2004.

The veteran presented personal testimony before the 
undersigned Chief Veterans Law Judge at a Travel Board 
hearing which was conducted at the Atlanta RO in April 2007.  
The transcript of the hearing is associated with the 
veteran's claims folder.  At that time the veteran submitted 
evidence directly to the Board with an accompanying written 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2006).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  



Issues not on appeal

Also denied in the above-referenced March 2004 rating 
decision was the veteran's claim of entitlement to service 
connection for elevated cholesterol.  The veteran's April 
2004 notice of disagreement encompassed this issue; however, 
he subsequently withdrew it during his DRO hearing, so it is 
not currently on appeal.  See the June 14, 2004 hearing 
transcript, page 10; see also 38 C.F.R. § 20.204 (2006).

In a June 2005 rating decision, the RO granted service 
connection for tinnitus and bilateral hearing loss, continued 
a noncompensable (zero percent) disability rating for 
service-connected residuals fragment wounds of the left 
shoulder and denied service connection for post traumatic 
stress disorder.  To the Board's knowledge, the veteran has 
not disagreed with that decision and it is therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


REMAND

The veteran seeks entitlement to service connection for 
trigeminal neuralgia with headache and facial pain, sebaceous 
cyst and benign prostatic hypertrophy with prostatitis, which 
he contends are due to presumed exposure to herbicides in 
Vietnam.  For reasons expressed immediately below, the Board 
believes that these issues must be remanded for further 
evidentiary development.  

In order for service connection to be granted, three elements 
must be present:  
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

With respect to element (1), there are numerous diagnoses of 
trigeminal neuralgia with headache and facial pain, sebaceous 
cyst and benign prostatic hypertrophy with prostatitis.  
Hickson element (1) is satisfied for the claims.

With respect to Hickson element (2), in-service disease or 
injury, the veteran complained of "frequent or severe 
headache[s]" on his October 1969 separation examination, and 
the examiner noted a diagnosis of headaches that were 
controlled with aspirin.  Moreover, with respect to injury, 
the injury here contended is exposure to Agent Orange.  The 
veteran's service in Vietnam is not in dispute.  Agent Orange 
exposure is presumed.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e) (2006).  Accordingly, Hickson element (2) 
is arguably satisfied with respect to in-service injury for 
all claims, and is also arguably satisfied with respect to 
in-service disease for the claim of entitlement to service 
connection for trigeminal neuralgia with headache and facial 
pain 

With respect to crucial Hickson element (3), medical nexus, 
because the veteran's diagnosed trigeminal neuralgia with 
headache and facial pain, sebaceous cyst and benign prostatic 
hypertrophy with prostatitis are not listed among the Agent 
Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), 
medical nexus may not be presumed as a matter of law.  
However, notwithstanding the inapplicability of the Agent 
Orange regulations, the Board is obligated to fully consider 
the veteran's claims.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed.Cir.1994).  

This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the relationship, if 
any, between the veteran's currently diagnosed trigeminal 
neuralgia with headache and facial pain, sebaceous cyst and 
benign prostatic hypertrophy with prostatitis and active 
service, including the notation of headaches and presumed 
herbicide exposure therein.  These questions must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2006) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  
Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a physician 
with appropriate expertise to review the 
veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
the relationship, if any, between any 
current trigeminal neuralgia with headache 
and facial pain, sebaceous cyst and benign 
prostatic hypertrophy with prostatitis and 
the veteran's military service, with 
specific consideration of: the notation of 
headaches on the veteran's October 1969 
separation examination; and presumed 
herbicide exposure in Vietnam.  If the 
reviewer believes that physical 
examination and/or diagnostic testing of 
the veteran is necessary, such should be 
scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder.  

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the veteran's claims of entitlement to 
service connection for trigeminal 
neuralgia with headache and facial pain, 
sebaceous cyst and benign prostatic 
hypertrophy with prostatitis, in light of 
all of the evidence of record.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case and 
given an appropriate opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



